DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
Status of Claims
 This action is Responsive to Applicant’s Response filed 08/16/2022.
Claims 1-3, 6, 8-10, 13, 15-17, 21, 23 and 25-27 are pending and have been examined.
 Claims 4-5, 7, 11-12, 14, 18-20, 22, and 24 have been canceled.
Claims 25-27 have been newly added.
Claims 1-3, 6, 8-10, 13, 15-17, 21, 23 and 25-27 have been amended.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 8 of Applicant’s Response filed 02/17/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered and they are persuasive. The 35 U.S.C. 101 rejections have been withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et. al. (U.S. PG Pub. No. 20180350022; hereinafter "Stefan") in view of Mason et al. (U.S. PG Pub. NO. 20110238457; hereinafter "Mason") further in view of Falck et al. (U.S. PG Pub. No. 20200393260; hereinafter "Falck") further in view of Suzuki et al. (U.S. PG Pub. No. 20150151637; hereinafter "Suzuki") further in view of Sakai et al. (U.S. PG Pub. No. 20100131139; hereinafter "Sakai") and further in view of Niwa et al. (U.S. PG Pub. No. 20110227532; hereinafter "Niwa").
As per claim 1, Stefan teaches:
 A vehicle allocation method of a server for allocation of a vehicle among a plurality of vehicles to a user comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43])
 receiving, by a processor of the server from a user device, a vehicle allocation request including a starting point and a destination, transmitted by a user device;
 Stefan teaches that a user may receive a ridesharing request from a user device which includes a pickup location and a dropoff location. (Stefan: paragraphs [0057-63], Fig. 4) Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the dropoff location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) See paragraphs [0017, 36] outlining the performance of the functions of the server with a processor thereof.
 calculating, by the processor of the server, energy consumption of each vehicle of the plurality of vehicles to travel a distance from a current location to the starting point, the destination, and a charging station, in response to receiving the vehicle allocation request signal;
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
With respect to the following limitation:
 selecting, by the processor of the server, a first vehicle having a minimum energy consumption among the plurality of vehicles based on the calculated energy consumption of the each vehicle of the plurality of vehicles;
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) Stefan, however, does not appear to explicitly teach that the vehicle with the lowest energy requirements is selected.
Mason, however, teaches that routes may be calculated for multiple vehicles along a multi-stop trip, and the vehicle/route combination with the lowest energy consumption may be selected to traverse the route. (Mason: paragraphs [0032, 90-99,101-103], Figs. 7, 8) Mason teaches combining the above elements with the teachings of Stefan for the benefit of optimizing energy usage of one or more vehicles. (Mason: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with the teachings of Stefan to achieve the aforementioned benefits.
With respect to the following limitation:
and sending, by the processor of the server, to the first vehicle, a driving command to cause the first vehicle to move to the starting point, when an energy reserve of the first vehicle is more than an energy consumption of the first vehicle corresponding to the distance,
Stefan further teaches that the vehicle which is selected for the user may be instructed by the server to move to the pickup location and pick up the user. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
To the extent that Stefan in view of Mason  does not explicitly teach that the system may first consider a vehicle with the lowest energy consumption and then, if this vehicle does not have sufficient energy capacity to perform the route, may select the vehicle with the next lowest energy consumption, Falck teaches this element. Falck teaches three vehicles (A, B, and C) being considered for a delivery assignment along three routes (201, 202, 203). (Falck: paragraphs [0032-40], Fig. 2) Falck further teaches the energy requirements for each route may comprise 140 kWh for route 201, 125 kWh for route 202, and 225 kWh for route 203. Id. Falck also teaches energy consumptions to reach the common starting point comprising 100 kWh for vehicle A, 10 kWh for vehicle B, and 30 kWh for vehicle C. Id. This results in total energy consumptions for route 201 comprising 240 kWh for vehicle A, 150 kWh for vehicle B, and 170 kWh for vehicle C. Falck teaches that vehicle B would be selected for the route, but for the requirement that vehicle B will require recharging, and therefore teaches that the first vehicle with the lowest energy consumption may be selected, but not used for the route when its energy consumption along the route exceeds the energy reserve of the vehicle. Id. Finally, Falck teaches the ultimate selection of vehicle C for assignment of the delivery along the route and therefore teaches the selection of a vehicle with the next lowest energy consumption along the route. Id. Falck teaches combining the above elements with the teachings of Stefan in view of Mason  for the benefit of efficiently optimizing a transport route selection for increasing battery utilization efficiency and battery pack lifetime in a vehicle fleet while also ensuring time efficiency and optimizing battery performance. (Falck: paragraph [0010]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Falck with the teachings of Stefan in view of Mason  to achieve the aforementioned benefits.
Stefan in view of Mason further in view of Falck further teaches:
selecting, by the processor of the server, a second vehicle with a second least energy consumption among the plurality of vehicles based on the calculated energy consumption of the each vehicle of the plurality of vehicles, when the energy reserve of the first vehicle is less than the energy consumption of the first vehicle corresponding to the distance;
Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the dropoff location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)  As outlined above, Falck teaches three vehicles (A, B, and C) being considered for a delivery assignment along three routes (201, 202, 203). (Falck: paragraphs [0032-40], Fig. 2) Falck further teaches the energy requirements for each route may comprise 140 kWh for route 201, 125 kWh for route 202, and 225 kWh for route 203. Id. Falck also teaches energy consumptions to reach the common starting point comprising 100 kWh for vehicle A, 10 kWh for vehicle B, and 30 kWh for vehicle C. Id. This results in total energy consumptions for route 201 comprising 240 kWh for vehicle A, 150 kWh for vehicle B, and 170 kWh for vehicle C. Falck teaches that vehicle B would be selected for the route, but for the requirement that vehicle B will require recharging, and therefore teaches that the first vehicle with the lowest energy consumption may be selected, but not used for the route when its energy consumption along the route exceeds the energy reserve of the vehicle. Id. Finally, Falck teaches the ultimate selection of vehicle C for assignment of the delivery along the route and therefore teaches the selection of a vehicle with the next lowest energy consumption along the route. Id. The motivation to combine Falck persists.
 sending, by the processor of the server, to the second vehicle, the driving command to cause the second vehicle to move to the starting point,
 Stefan further teaches that the vehicle which is selected for the user may be instructed by the server to move to the pickup location and pick up the user. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
With respect to the following limitation:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining, by the processor of the server, a first power consumption of the each vehicle of the plurality of vehicles corresponding to a preferred temperature of the user and a time zone of the user;
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the dropoff location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) Stefan, however, does not appear to explicitly teach that the preferred temperature of a user and time zone of a user are used in determining the power consumption.
Suzuki, however, teaches that a temperature set point of an air conditioning unit set by a user of the vehicle (user information of a preferred temperature of a user) may be used in determining the expected amount of energy consumed by the vehicle during a trip. (Suzuki: paragraphs [0066, 93-94, 153-154], Figs. 5-6, 19) It can be seen that each element is taught by either Stefan in view of Mason further in view of Falck, or by Suzuki. Considering a temperature set point of an air conditioner in the determination of the power consumption amount does not affect the normal functioning of the elements of the claim which are taught by Stefan in view of Mason further in view of Falck. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Suzuki with the teachings of Stefan in view of Mason further in view of Falck, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day (a time zone of the user). (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) Sakai teaches combining the above elements with the teachings of Stefan, Mason, and Suzuki for the benefit of reducing load re-planning and avoiding excessive re-planning of charging plans. (Sakai: paragraphs [0008-9]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sakai with the teachings of Stefan, Mason, and Suzuki to achieve the aforementioned benefits.
With respect to the following limitation:
 calculating, by the processor of the server, the energy consumption of the each vehicle of the plurality of vehicles by multiplying the first power consumption with the distance.
As outlined above, Stefan further teaches that the central system may receive state of charge information from the vehicles. (Stefan: paragraphs [0045, 62-63]) Mason further teaches that the system may determine the energy usage starting from the current location of the vehicle. (Mason: paragraphs [0046, 110-111]) Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) The motivation to combine Mason persists. Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day. (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) The motivation to combine Sakai persists. Thus, Stefan, Mason, and Sakai teaches combining a number of power consumptions in order to determine amount of power consumed along a given route, but does not appear to explicitly teach the calculation of an amount of power consumed per unit distance multiplied by distance of the route in order to arrive at the total amount of power consumed.
Niwa, however, teaches the calculation of a power amount consumed per unit distance by combining previously calculated power amounts consumed per unit distance, multiplying them by the distance of a route, and reaching the total amount of power expected to be consumed. (Niwa: paragraphs [0048-50]) Niwa teaches combining the above elements with the teachings of Stefan, Mason, Suzuki, and Sakai for the benefit of allowing a user to judge whether or not the charging is necessary for traveling the route from the current position to the registered position by the electric power of the battery. (Niwa: paragraph [0009, 46]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niwa with the teachings of Stefan, Mason, Suzuki, and Sakai to achieve the aforementioned benefits.
As per claim 8, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A vehicle allocation server comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
 a communication device configured to communicate with a user device and the plurality of vehicles:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
 a processor coupled to the communication device;
 Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1) See paragraphs [0017, 36] outlining the performance of the functions of the server with a processor thereof.
a non-transitory memory coupled to the processor and storing a program that, when executed by the processor, causes the processor to:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1) See paragraphs [0017, 36] outlining the performance of the functions of the server with a processor thereof which executes program instructions stored in a non-transitory computer readable storage medium in order to perform the functions of the system.
As per claim 15, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A vehicle allocation system comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
a plurality of vehicles;
Stefan teaches a fleet of 20 vehicles. (Stefan: paragraph [0042])
 and a vehicle allocation server for allocation one vehicle among the plurality of vehicles to a user, including a processor configured to:
 Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa and further in view of Kanno et al. (U.S. PG Pub. No. 20140207363; hereinafter "Kanno").
As per claim 2, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: updating a map;
Mason further teaches that mapping data may be accumulated over time (updated) and accessed in order to determine the energy usage across one or more routes. (Mason: paragraphs [0029, 34, 63-65]) The motivation to combine Mason persists.
With respect to the following limitation:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating average driving speed and average driving time on each road included in the updated map based on traffic information received from a traffic information server.
 Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) Mason further teaches the performance of the energy consumption determination for each feasible route within a map. (Mason: paragraphs [0090-99,101-103, 100-106], Figs. 7, 8) The motivation to combine Mason persists.
To the extent that Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa does not explicitly teach that the vehicle's average speed and average travel time along the travel segments is used to estimate power consumption, Kanno teaches this element. Kanno teaches that traffic link data 211 may comprise average speed and average travel time along travel links, and this information may be used to calculate expected energy consumption along the segments. (Kanno: paragraphs [0030-32, 59-60], Fig. 2) Kanno teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of providing a technology of realizing more accurate estimation of the energy consumption with a simpler method. (Kanno: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kanno with the teachings of Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
As per claims 9 and 16, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Kanno teaches the limitations of these claims which are substantially identical to those of claim 2, and claims 9 and 16 are rejected for the same reasons as claim 2, as outlined above. 
As per claim 3, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining vehicle information including a current location of the each vehicle of the plurality of vehicles, energy reserve of the each vehicle of the plurality of vehicles, and a second power consumption of the each vehicle of the plurality of vehicles, wherein the second power consumption of the each vehicle of the plurality of vehicles is a power consumption of the each vehicle of the plurality of vehicles corresponding to temperature of the each vehicle of the plurality of vehicles and a driving speed of the each vehicle of the plurality of vehicles;
 Stefan further teaches that the central system may receive state of charge information from the vehicles. (Stefan: paragraphs [0045, 62-63]) Mason further teaches that the system may determine the energy usage starting from the current location of the vehicle. (Mason: paragraphs [0046, 110-111]) Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) The motivation to combine Mason persists. Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day. (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) The motivation to combine Sakai persists.
 To the extent that Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa does not explicitly teach that the vehicle's average speed and average travel time along the travel segments is used to estimate power consumption, Kanno teaches this element. Kanno teaches that traffic link data 211 may comprise average speed and average travel time along travel links, and this information may be used to calculate expected energy consumption along the segments. (Kanno: paragraphs [0030-32, 59-60], Fig. 2) Kanno teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of providing a technology of realizing more accurate estimation of the energy consumption with a simpler method. (Kanno: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kanno with the teachings of Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating the energy consumption of the each vehicle of the plurality of vehicles by multiplying a combined power consumption with the distance, wherein the combined power consumption is an addition of the first power consumption and the second power consumption of the vehicle.
As outlined above, Stefan further teaches that the central system may receive state of charge information from the vehicles. (Stefan: paragraphs [0045, 62-63]) Mason further teaches that the system may determine the energy usage starting from the current location of the vehicle. (Mason: paragraphs [0046, 110-111]) Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) The motivation to combine Mason persists. As outlined above, Kanno further teaches the use of average speeds and average driving time on roads to determine energy usage. (Kanno: paragraphs [0030-32, 59-60]) The motivation to combine Kanno persists. Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day. (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) The motivation to combine Sakai persists. Thus, Stefan, Mason, Falck, Kanno, and Sakai teaches combining a number of power consumptions in order to determine amount of power consumed along a given route. Niwa, as outlined above,  teaches the calculation of a power amount consumed per unit distance by combining previously calculated power amounts consumed per unit distance, multiplying them by the distance of a route, and reaching the total amount of power expected to be consumed. (Niwa: paragraphs [0048-50]) The motivation to combine Niwa persists.
As per claims 10 and 17, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Kanno teaches the limitations of these claims which are substantially identical to those of claim 3, and claims 10 and 17 are rejected for the same reasons as claim 3, as outlined above. 
Claims 6, 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Driscoll et al. (U.S. PG Pub. No. 20160071082; hereinafter "Driscoll"). 
As per claim 6, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein receiving the vehicle allocation request signal further comprises: weighing baggage;
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) Driscoll teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of allowing ridesharing systems to determine users' pro rata share of travel related costs. (Driscoll: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Driscoll with the teachings of Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa and further in view of Driscoll further teaches:
 and adjusting energy reserve of the first vehicle based on the weighing baggage.
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) The motivation to combine Driscoll persists.
As per claim 13, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Driscoll teaches the limitations of this claim which are substantially identical to those of claim 6, and claim 13 is rejected for the same reasons as claim 6, as outlined above. 
As per claim 21, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa and further in view of Driscoll teaches all of the limitations of claim 6, as outlined above, and further teaches:
 weighing baggage to be carried in the first vehicle.
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) The motivation to combine Driscoll persists. 
 As per claim 23, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 22, as outlined above, but does not appear to explicitly teach:
weighing baggage to be carried in the selected vehicle.
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) Driscoll teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of allowing ridesharing systems to determine users' pro rata share of travel related costs. (Driscoll: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Driscoll with the teachings of Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa and further in view of Kittell et al. (U.S. PG Pub. NO. 20040078141; hereinafter "Kittell").
As per claim 25, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating, by the processor of the server, an efficiency drop in the energy consumption of the each vehicle of the plurality of vehicles;
 Kittell, however, teaches that the expected potential range of a vehicle may be determined based on a determined efficiency level associated with a load to be carried (a light load resulting in high efficiency while heavier loads further reducing efficiency). (Kittell: paragraph [0020, 25, 26], Fig. 3) It can be seen that each element is taught by either Stefan in view of Mason further in view of Falck, or by Kittell. Considering changing efficiency due to changing loads in the determination of the range, as taught by Kittel, does not affect the normal functioning of the elements of the claim which are taught by Stefan in view of Mason further in view of Falck. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kittell with the teachings of Stefan in view of Mason further in view of Falck, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa further teaches:
adjusting, by the processor of the server, the energy reserve of the each vehicle of the plurality of vehicles based on the calculated efficiency drops.
Kittell, as outlined above, teaches that the expected range of a vehicle may be determined based on a determined efficiency level associated with a load to be carried (a light load resulting in high efficiency while heavier loads further reducing efficiency). (Kittell: paragraph [0020, 25, 26], Fig. 3) The motivation to combine Kittell persists. 
As per claims 26 and 27, Stefan in view of Mason further in view of Falck further in view of Suzuki further in view of Sakai and further in view of Niwa teaches the limitations of these claims which are substantially identical to those of claim 25, and claims 26-27 are rejected for the same reasons as claim 25, as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628